Per curiam.
This disciplinary matter is before the Court pursuant to the petition for voluntary surrender of license filed by Ashley A. Davis (State Bar No. 207475) pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In the petition, Davis, who has been a member of the State Bar of Georgia since 2003 but who is currently *849serving a 30-month suspension from the practice of law with conditions on reinstatement based on an earlier drug conviction under the First Offender Act, see In the Matter of Davis, 292 Ga. 897 (742 SE2d 734) (2013), admits that on April 3, 2014, she pled guilty to and was convicted, under her married name of Ashley Davis Grooms, in the Superior Court of Bartow County of possession of methamphetamine and making a false statement, both felonies.1 Davis admits that her convictions violate Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct and as a result she requests that this Court accept the voluntary surrender of her license to practice law, which is tantamount to disbarment. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for this Court to accept Davis’ petition.
Decided October 6, 2014.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Steven A. Miller, for Davis.
We have reviewed the record and agree to accept Davis’ petition for the voluntary surrender of her license. Accordingly, the name of Ashley A. Davis hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Davis is reminded of her duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.


 Davis also admits that her first offender probation, which led to her earlier suspension from the practice of law, was revoked on March 25, 2014, and she was adjudicated guilty in Catoosa County and sentenced to three years in prison.